      Case 1:17-cv-00284-LG-LRA Document 12 Filed 11/17/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CLARENCE DeJUAN ANDERSON                                               PETITIONER

v.                                                CAUSE NO. 1:17-cv-284-LG-LRA

LEPHER JENKINS                                                     RESPONDENT

                      FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Order Adopting Report and Recommendation,

entered herewith dismissing with prejudice Petitioner Clarence DeJuan Anderson’s

[1] Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254,

      IT IS ORDERED AND ADJUDGED that Petitioner Clarence DeJuan

Anderson’s habeas corpus petition is DENIED and this case is DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 17th day of November, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
